Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2014

                                      No. 04-14-00593-CV

                           IN THE INTEREST OF A.R.E., a Child,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01424
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant has filed a pro se motion requesting an extension of time to file a response to a
prior order of this court. Appellant is represented by appointed counsel in this appeal. Appellant
is not entitled to hybrid representation partly by counsel and partly pro se. Posner v. Dallas
County Child Welfare Unit of Tex. Dept. of Human Servs., 784 S.W.2d 585, 588 (Tex. App.—
Eastland 1990, writ denied). Accordingly, appellant’s motion is DENIED.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court